Case 2:19-cv-00608-CAS-AFM Document 11 Filed 02/11/19 Page 1 of 2 Page ID #:44

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  ATARI INTERACTIVE, INC.                                            2:19−cv−00608−CAS−AFM
                                                   Plaintiff(s),

           v.
  HYPERKIN INC.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         2/8/2019
  Document Number(s):                 10
  Title of Document(s):              Service of Summons and Complaint Returned Executed (21
  days)
  ERROR(S) WITH DOCUMENT:

  Filer chose the incorrect statute prompt as FRCP 5(b)(2)(D). Service of process was Not made on the Clerks
  Office of the USDC.




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                        Clerk, U.S. District Court

  Dated: February 11, 2019                              By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                           Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge



  G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 2:19-cv-00608-CAS-AFM
     Please refer to the Court’s website atDocument    11 Filed
                                           www.cacd.uscourts.gov for 02/11/19      Page Orders,
                                                                     Local Rules, General 2 of 2andPage   ID #:45
                                                                                                    applicable forms.




    G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
